          Case 2:16-cv-01304-APG-GWF Document 30 Filed 11/02/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Norman Keith Flowers,                                   Case No.: 2:16-cv-01304-APG-GWF

 4          Petitioner,                                  Order Granting Unopposed Motion for
                                                                  Extension of Time
 5 v.
                                                                        [ECF No. 28]
 6 State of Nevada, et al.,

 7          Respondents.

 8         Petitioner has filed an unopposed motion for extension of time (second request) (ECF No.

 9 28), asking for additional time to file a first amended petition. I find good cause exists to grant

10 the motion.

11         IT IS THEREFORE ORDERED that petitioner's unopposed motion for extension of time

12 (second request) (ECF No. 28) is GRANTED. Petitioner will have up to and including February

13 1, 2021, to file a first amended petition.

14         DATED this November 2, 2020.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
